COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Weldon Thomas v. Residential Credit Solutions, Inc.

Appellate case number:    01-15-00190-CV

Trial court case number: 1054769

Trial court:              County Civil Court at Law No 4 of Harris County

        The appellate record was originally due in this appeal on April 20, 2015. On July 14,
2015, a panel of this court issued an opinion, dismissing this appeal for nonpayment of fees.
After appellant, Weldon Thomas, paid the filing fee and made arrangements to file the clerk’s
record, we withdrew our opinion and judgment and reinstated the appeal by order issued August
27, 2015. In that order, we ordered Thomas to provide, within 15 days of the date of the order,
proof from the court reporter that he had made payment arrangements for the reporter’s record or
we would decide those issues that do not require a reporter’s record. Thomas did not provide the
proof of payment for the reporter’s record. Accordingly, the court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c)
(stating that, if clerk’s record has been filed, appellate court may consider and decide those
issues or points that do not require a reporter’s record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: October 27, 2015